DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 21-40 are rejected in the Instant Application.
Claims 1-20 have been cancelled in the instant application.

Status of claims
No claims were amended or cancelled in the instant application. 

Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered and are not persuasive, please see examiners comments below. 
Applicants Arguments
A) Denise and Feinleib fails to disclose a message comprising content that corresponds to a due data. Remaining claims depend on this basis. 
B) No motivation to combine
Examiners Response
A) Examiner respectfully disagrees with the applicants very tailored and narrowed view of the combination. Examiner highlighted very clearly that Denise teaches a period of response but does not explicitly teach a ‘due date’, Feinleib was introduced to teach a ‘due date’. Here the ‘due date’ is being quite explicitly defined as a date-time period in the content. Denise utilizes patterns and behaviors to create a response period for a user but does not explicitly use it as a due date – Feinleib was introduced to teach that a due date is a simple substitution of well known features (time period for a date). Examiner maintains his rejection. 
B) The motivation to combine is obvious to one of ordinary skill in the art to utilize a date of response to be utilized for a response pattern of time period. Examiner maintains his position.

Examiner kindly suggests prior to filing a response, the applicant set up a formal interview with the examiner such that details about specific limitations can be clarified inventive concept clearly defined.

	

Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 27-31, 35-38, 40 rejected under 35 U.S.C. 103 as being unpatentable over Denise (US20140173009A1) hereinafter Denise in view of Feinleib (US6272532B1) hereinafter Feinleib.

Regarding claims 21, 29, 37. Denise teaches method comprising:
communicating, by the device, the message to an inbox of the recipient (¶0020 see The list of representations of received email in the email inbox 105 is ordered based on time of receipt of the emails. Other information may be displayed in the email inbox 105 and other types of ordering may be used.);
determining, by the device, that a time proximate to the due date is within a threshold period of time and a response by the recipient has not been communicated (¶0006 see that the particular user has not responded to the first electronic message, the particular user is alerted, at a predefined time, to the first electronic message. This predefined time is determined based at least in part on response pattern data corresponding to one or more characteristics associated with the receiving device); and
automatically communicating, by the device, without input from the sender, a request to the recipient for a response to the message (¶0025 see The response reminder list 150 displays a list of response reminders for email messages included in the email inbox 105 for which a response is overdue according to the user's past response behavior as reflected by the tracked response data 140. The response reminder list 150 is ordered based on an amount of time responses to the email messages arc overdue, which may differ than an order based on time of receipt of the email messages.).
receiving, by a device, a message from a sender addressed to a recipient (¶0094 see The system 200 receives a communication for a user (510). For instance, the system 200 receives an electronic communication addressed to the user and initiated by a particular sender);
Although Denise mentions contents of the email it does not explicitly teach the message comprising content that corresponds to a due date 
Feinleib however in the same field of computer networking teaches the message comprising content that corresponds to a due date (Col 3 lines 15-30 see It is body 26 of email message 14 which includes the reminder information. First line 28 in body 26 includes the date and time to send the reminder together with the date to resend the reminder. In this regard, “+7” means the reminder is to be resent, a second time, 7 days after “Nov. 18, 1998”. A blank line follows first line 28 to separate it from third line 30. Line 30 includes the address of the reminder recipient, in this case an email address.)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the reminders data structure of Denise and the teachings of Feinleib for utilizing email content to set reminders to combine the teachings such that Denise utilizes the contents of the emails to set reminder date and times. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so would provide a system which sends electronic reminders with the capability of receiving reminder input via a non-proprietary email message (Feinleib col 1 lines 55-65) . 
Further Regarding claim 29. Denise teaches a non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions, that when executed by a processor associated with a device, performs a method comprising (¶0008 see a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by a receiving device with one or more processors, cause the computer system to receive a first electronic message addressed to a particular user)
Further regarding claim 37. Denise teaches a device comprising: a processor (¶0008 see executed by a receiving device with one or more processors)

Regarding claims 22, 30. The already combined references teach the method of claim 21, wherein the request comprises a request for a response message comprising content with a similar context to content of the message (Fig 6. Element 660 see the reminder ¶0102 see The reminder 660 includes a reminder portion that indicates that a response to the communication is overdue, a communication portion that provides details related to the first communication to which the reminder corresponds).
Regarding claims 23, 31. The already combined references teach the method of claim 21, wherein the due date is indicated by content of the sender message (Feinleib see First line 28 in body 26 includes the date and time to send the reminder together with the date to resend the reminder.).
Regarding claims 27, 35. The already combined references teach the method of claim 21, further comprising:
receiving, in response to the request to the recipient, a response to the message from the recipient, the response message comprising content; comparing the content of the response message to the content of the message; and determining whether the response message comprises a similar context of the message (Denise ¶0244 see FIG. 38 illustrates an example of a process 3800 for storing outgoing communication pattern data. The process 3800 is similar to the process 300, except that the process 3800 deals with identifying patterns of a user's past history of sending any type of outgoing communications, rather than identifying patterns of a user's past history of responding to communications. The system 200 identifies outgoing communications sent by a user (3810). For example, the system 200 identifies any time the user sends an outgoing communication of any type. In this example, the system 200 detects, as part of the outgoing communications, when the user originates an outgoing communication that is not part of a prior message string, when the user responds to a previously-received communication, and when the user forwards a previously-received communication.)
Regarding claims 28, 36. The already combined references teach the method of claim 27, further comprising:
automatically communicating another request to the recipient for another response message when the response message is determined not to comprise similar context to the message (Denise ¶0251 see FIG. 40 illustrates an example of a process 4000 for automatically setting a reminder time for outgoing communications. The process 4000 is similar to the process 500, except that the process 4000 deals with setting a reminder to send any type of outgoing communication based on a user's past history of sending outgoing communications, rather than setting a reminder to respond to a communication based on a user's past history of responding to communications. The system 200 accesses, from electronic storage, outgoing communication pattern data associated with one or more types of communications (4010).).
Regarding claim 40. The already combined references teach the device of claim 37, wherein the processor is further configured to:
receive, in response to the request to the recipient, a response to the message from the recipient, the response message comprising content; compare the content of the response message to the content of the message; determine that the response message does not comprise a similar context of the message (Denise ¶0244 see FIG. 38 illustrates an example of a process 3800 for storing outgoing communication pattern data. The process 3800 is similar to the process 300, except that the process 3800 deals with identifying patterns of a user's past history of sending any type of outgoing communications, rather than identifying patterns of a user's past history of responding to communications. The system 200 identifies outgoing communications sent by a user (3810). For example, the system 200 identifies any time the user sends an outgoing communication of any type. In this example, the system 200 detects, as part of the outgoing communications, when the user originates an outgoing communication that is not part of a prior message string, when the user responds to a previously-received communication, and when the user forwards a previously-received communication.) and
automatically communicate another request to the recipient for another response message  (Denise ¶0251 see FIG. 40 illustrates an example of a process 4000 for automatically setting a reminder time for outgoing communications. The process 4000 is similar to the process 500, except that the process 4000 deals with setting a reminder to send any type of outgoing communication based on a user's past history of sending outgoing communications, rather than setting a reminder to respond to a communication based on a user's past history of responding to communications. The system 200 accesses, from electronic storage, outgoing communication pattern data associated with one or more types of communications (4010).).

Claims 24-26, 32-34, 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Denise-Feinleib further in view of Ganesh (US20150200906A1) hereinafter Ganesh.

Regarding claims 24, 32, 38. Denise-Feinleib teach the method of claim 21, further comprising:
Denise-Feinleib does not explicitly teach periodically monitoring the inbox of the sender for a response from the recipient
Ganesh however in the same field of computer networking teaches periodically monitoring the inbox of the sender for a response from the recipient (Fig 3 elements 304, 306, 308 ¶0003 see The method also includes monitoring for the response to the pending electronic message by monitoring incoming electronic messages to determine if the response to the pending electronic message is received. The method further includes providing for notifying a sender of the pending electronic message if no response is received within a predetermined period of time)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the system of reminders of of Denise and the teachings of Ganesh for monitoring sender inboxes for reminders and responses to combine the teachings such that Denise monitors sender inboxes to determine further reminders. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so would provide further responses received by the sender to address the reminders. 
Regarding claim 25, 33, 39. The already combined references teach the method of claim 24, further comprising:
analyzing past activity between the sender and recipient, and identifying a pattern of interaction between the sender and recipient, wherein the periodic monitoring of the inbox of the sender is based on the identified pattern (Denise: Fig 6 further see ¶0101 FIG. 6 illustrates an example 600 of setting a reminder based on a sender of a communication. As shown, the example 600 includes tracked response pattern data that has a sender column 610 and an average response time column 620. The sender column 610 includes data identifying senders of communications to which a user has responded in the past.).
Regarding claim 26, 34. The already combined references teach the method of claim 25, wherein the threshold period of time is based on the identified pattern (Denise ¶0102 see the system 200 receives a first communication 650 sent by Sender 1. In this example, because the first communication 650 was received on Jun. 6, 2009 at 4:35 PM and the user responds to communications sent from Sender 1 on average in one and a half hours, the system 200 provides a reminder 660 related to the first communication 650 to the user on Jun. 6, 2009 at 6:05 PM. The reminder 660 includes a reminder portion that indicates that a response to the communication is overdue, a communication portion that provides details related to the first communication to which the reminder corresponds, a respond interface control 662, and a modify interface control 664).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449